               Case 3:20-cv-00170-AC       Document 36      Filed 01/06/21      Page 1 of 2




Brian T. Kiolbasa, OSB No. 112890
kiolbasab@lanepowell.com
LANE POWELL PC
601 S.W. Second Avenue, Suite 2100
Portland, Oregon 97204
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Plaintiffs




                                UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                        PORTLAND DIVISION

SCI COLLABORATION, LLC, a Florida                       Case No. 3:20-cv-00170-AC
limited liability company, NIKKI BUZZETTA
and KEN LUNA,                                           DECLARATION OF BRIAN T.
                                                        KIOLBASA IN SUPPORT OF
                                     Plaintiffs,        MOTION TO WITHDRAW AS
                                                        COUNSEL FOR PLAINTIFFS
          v.

SPORTS CAR INTERNATIONAL, LLC, an
Oregon limited liability company, and JOHN
MICHIAL SHUMATE,

                                   Defendant.


         I, Brian T. Kiolbasa, declare and state as follows:

         1.        I am one of the attorneys for plaintiffs SCI Collaboration, LLC, Nikki Buzzetta and

Ken Luna (collectively, “plaintiffs”) in the above-captioned matter. I have personal knowledge of

the facts set forth below, and make this declaration in support of Motion for Leave to Withdraw

as Counsel for Plaintiffs. If called as a witness, I could and would competently testify to the

statements set forth herein.




PAGE 1 –         DECLARATION OF BRIAN T. KIOLBASA IN                           LANE POWELL PC
                                                                     601 S.W. SECOND AVENUE, SUITE 2100
                 SUPPORT OF MOTION TO WITHDRAW AS
                                                                           PORTLAND, OREGON 97204
                 COUNSEL FOR PLAINTIFFS                                   503.778.2100 Fax: 503.778.2200
719319.0001/8305287.1
              Case 3:20-cv-00170-AC         Document 36         Filed 01/06/21    Page 2 of 2




         2.        My firm currently serves as counsel for plaintiffs in this case through the

undersigned. I request that the Court grant this Motion on an expedited basis, consistent with

LR 83-11(a).

         3.        I represent that there is good cause to withdraw from this case. However, I believe

my ethical obligations to maintain client confidences prevents me from disclosing those reasons.

         4.        I further represent that the basis for seeking withdrawal is consistent with the

Court’s Local Rules, the applicable Rules of Professional Conduct, and relevant case law.

         5.        I believe withdrawal of my representation, if granted, will not unnecessarily delay

or disrupt this case and the administration of justice. Plaintiffs’ Amended Complaint was filed on

November 30, 2020. (ECF No. 31.) Defendants’ response to the Amended Complaint is due on

January 8, 2021. (ECF No. 34.) Additionally, the Court has scheduled a telephonic status

conference for January 20, 2021. (ECF No. 32.)

         6.        No trial date has been set in this matter.

         7.        Plaintiffs have been made aware of the possibility of withdrawal through a series

of written communications, including those dated November 3, 2020; December 8, 2020;

December 15, 2020; December 17, 2020; and December 29, 2020. Additionally, plaintiffs were

made aware of this Motion on January 5, 2021.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

         Executed this 6th day of January, 2021.



                                                      s/ Brian T. Kiolbasa
                                                  Brian T. Kiolbasa




PAGE 2 –         DECLARATION OF BRIAN T. KIOLBASA IN                             LANE POWELL PC
                                                                       601 S.W. SECOND AVENUE, SUITE 2100
                 SUPPORT OF MOTION TO WITHDRAW AS
                                                                             PORTLAND, OREGON 97204
                 COUNSEL FOR PLAINTIFFS                                     503.778.2100 Fax: 503.778.2200
719319.0001/8305287.1
